In a claim to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Ruder-man, J.), dated November 29, 2011, which denied his motion for leave to file a late claim pursuant to Court of Claims Act § 10 (6).
Ordered that the order is affirmed, with costs.
“Court of Claims Act § 10 (6) permits a court, in its discretion, upon consideration of certain enumerated factors, to allow a claimant to file a late claim (see Qing Liu v City Univ. of N.Y., 262 AD2d 473 [1999]). No one factor is deemed controlling, nor is the presence or absence of any one factor dispositive” (Broncati v State of New York, 288 AD2d 172, 173 [2001]; see Jomarron v State of New York, 23 AD3d 527, 528 [2005]).
Here, the claimant failed to demonstrate a reasonable excuse for his failure to file a timely claim, and also failed to adequately demonstrate the merits of his claim (see Qing Liu v City Univ. of N.Y., 262 AD2d at 474; Matter of Barella v State of New York, 232 AD2d 633 [1996]; Cabral v State of New York, 149 AD2d 453, 453-454 [1989]). Accordingly, the Court of Claims providently exercised its discretion in denying the claimant’s motion for leave to file a late claim pursuant to Court of Claims Act § 10 (6). Mastro, J.E, Austin, Roman and Cohen, JJ, concur.